I respectfully dissent from the decision of the majority to vacate the Judgment Entry of September 26, 2001. I agree that the decree issued by the trial court on November 6, 2001, contained findings and conclusions. I disagree that those findings and conclusions rendered the November 13, 2000, Motion for Findings of Fact moot. We have previously found that insufficient findings of fact do not satisfy the requirements of Civil Rule 52.1 The findings made by the trial court in its November 6, 2001, decree are insufficient to allow this court to make a meaningful judicial review of the issues raised in the first two assignments of error.
Therefore, I would still conclude that there is no final appealable order and this appeal should remain dismissed.
1 In the Matter of the Estate of Alexious G. Fouras, Deceased, (April 5, 2000), Licking App. Nos. 99CA52, 99CA53, and 99CA55, unreported, 2000 WL 502685.